
QuickLinks -- Click here to rapidly navigate through this document




EXHIBIT 10.20



EMPLOYMENT AGREEMENT


        This EMPLOYMENT AGREEMENT is entered into as of the 17th day of
December, 2002, by and between Beazer Homes USA, Inc., a Delaware corporation
(the "Company") and Michael T. Rand (the "Executive"), an individual resident in
the State of Georgia.

W I T N E S S E T H:

        WHEREAS, the Company wishes to employ the Executive, and the Executive
wishes to accept employment with the Company, on the terms and conditions set
forth herein;

        NOW, THEREFORE, in consideration of the premises and of the mutual
covenants and agreements herein contained, the Company and Executive hereby
agree as follows:

1.    Employment.    

        1.1    Employment and Duties.    The Company hereby agrees to employ
Executive for the Term (as hereinafter defined) as its Senior Vice President,
Corporate Controller, subject to the direction of the Executive Vice President
and Chief Financial Officer of the Company (the "CFO") and, in connection
therewith, to perform such duties as he shall reasonably be directed by the CFO
to perform. In performing such duties hereunder, Executive shall comply with the
policies and procedures as adopted from time to time by the Board, shall give
the Company the benefit of his special knowledge, skills, contacts and business
experience, shall perform his duties and carry out his responsibilities
hereunder in a diligent manner, shall be just and faithful in the performance of
his duties and in carrying out his responsibilities and shall devote all of his
business time, attention, ability and energy exclusively to the performance of
his duties and responsibilities hereunder; provided, however, that Executive
may, with the approval of the Board or the CFO, from time to time, serve, or
continue to serve, on the board of directors of, and hold any other offices or
positions in, companies or organizations, which, in the Board's or CFO's
judgment, will not present any conflict of interest with the Company or any of
its affiliates or divisions, or adversely affect the performance of Executive's
duties pursuant to this Agreement. Executive hereby accepts such employment and
agrees to render such services.

        1.2    Location.    The principal location for performance of
Executive's services hereunder shall be at the offices of Beazer Homes USA, Inc.
which are currently located in Atlanta, Georgia, subject to reasonable travel
requirements during the course of such performance. In the event circumstances
require a change in such location to another city, Executive shall have not less
than three (3) months advance notice of the effective date of the relocation.

2.    Employment Term.    

        2.1    Term.    The term of Executive's employment hereunder (the
"Term") shall commence effective as of the date hereof and shall end on
September 30, 2003 (the "Initial Term"), unless terminated or extended as
provided herein; provided, however; that the Term shall be extended and this
Agreement shall be automatically renewed for successive one-year periods unless:
(i) this Agreement is terminated as otherwise provided herein; or (ii) Executive
or the Company provides written notice to the other of such party's desire not
to extend this Agreement at least sixty (60) days prior to the expiration date
of the Term of this Agreement pursuant to this Section 2.1. Upon receipt of
notice of non-renewal from the Company pursuant to this Section 2.1, Executive
shall become entitled to the payments required by Section 4.5 upon expiration of
the then Term.

3.    Compensation and Benefits.    

        3.1    Cash Compensation.    

        (1)    Base Salary.    In consideration of Executive's services
hereunder the Company shall pay Executive an aggregate base salary at an
annualized rate, effective as of the date hereof (until

1

--------------------------------------------------------------------------------

adjusted as provided below), of $200,000, payable, in each case, in such nearly
equal installments as may be customary for executive officers employed by the
Company (but not less frequently than monthly) or as may otherwise be agreed to
between the Company and Executive, in arrears (the "Base Salary"). The Base
Salary for each year shall be prorated according to the number of days in such
year during which this Agreement is in effect. Commencing January 1, 2004 and on
each January 1 thereafter, the Base Salary may be adjusted (upward or downward)
by the Compensation Committee of the Board, taking into consideration
Executive's performance, general cost of living increases, the salaries provided
by comparable businesses, the financial condition of the Company and other
similar matters.

        (2)    Bonuses; Stock Incentive Plans.    Executive will be eligible to
participate in the Company's bonus and stock incentive plans (including, without
limitation, the Company's Amended and Restated 1999 Stock Incentive Plan) at the
discretion of the Compensation Committee of the Board. The amount and terms of,
and the targets, conditions and restrictions applicable to each bonus or other
incentive award shall be subject to the provisions of any such plan and of the
applicable award letter duly executed and delivered by the Company.

        3.2    Participation in Benefit Plans.    The payments provided in
Section 3 hereof are in addition to any benefits to which Executive may be, or
may become, entitled under any benefit plan or program of the Company for which
key executives are or shall become eligible, including, without limitation,
pension, if any, 401(k), life and disability insurance benefits and/or plans.
Further, Executive shall be eligible to receive during the period of his
employment under this Agreement, all benefits and emoluments for which key
executives are eligible under every such plan or program to the extent
permissible under the general terms and provisions of such plans or programs and
in accordance with the provisions thereof.

        3.3    Vacation.    Executive shall be entitled to twenty (20) working
days of compensated vacation in each fiscal year, to be taken at times which do
not unreasonably interfere with the performance of Executive's duties hereunder.
Any unused vacation time from any fiscal year shall be subject to accumulation
or forfeiture in accordance with Company policy as in effect from time to time.

        3.4    Expenses.    The Company will pay or reimburse Executive for all
reasonable and necessary out-of-pocket expenses incurred by him in the
performance of his duties under this Agreement. Executive shall keep detailed
and accurate records of expenses incurred in connection with the performance of
his duties hereunder and reimbursement therefor shall be in accordance with
policies and procedures to be established from time to time by the Board.

4.    Termination.    

        4.1    General.    In addition to the right of either party to terminate
this Agreement pursuant to Section 2 hereof, the Company shall have right to
terminate the employment of Executive as set forth in this Section 4.

        4.2    Termination for Cause.    In addition to any other remedies which
the Company may have at law or in equity, the CFO may immediately terminate
Executive's employment under this Agreement by giving Executive written notice
of such termination upon or at any time following the occurrence of any of the
following events, and each such termination shall constitute a termination for
"cause":

        (1)  Any act or failure to act (or series or combination thereof) by
Executive done with the intent to harm in any material respect the interests of
the Company or any affiliate thereof;

        (2)  The commission by Executive of a felony;

        (3)  The perpetration by Executive of a dishonest act or common law
fraud against the Company or any affiliate thereof;

2

--------------------------------------------------------------------------------




        (4)  A grossly negligent act or failure to act (or series or combination
thereof) by Executive detrimental in any material respect to the interests of
the Company or any affiliate thereof;

        (5)  The material breach by Executive of his agreements or obligations
under this Agreement; or

        (6)  The continued refusal to follow the directives of the CFO which are
consistent with Executive's duties and responsibilities identified in
Section 1.1 hereof.

Upon the early termination of Executive's employment under this Agreement by the
Company for "cause" the Company shall pay to Executive (i) an amount equal to
Executive's Base Salary accrued through the effective date of termination at the
rate in effect at the time notice of termination is given, payable at the time
such payment is due; and (ii) at the time such payments are due, all other
amounts to which Executive is entitled hereunder (including expense
reimbursement amounts accrued to the effective date of termination or amounts
under any benefit plan of the Company, but expressly excluding any bonus or
other incentive payment (or portion thereof) in respect of the fiscal year in
which this Agreement is so terminated or any fiscal year of the Company
thereafter), and, upon payment of such amounts, the Company shall have no
further obligation to Executive under this Agreement.

        4.3    Disability of Executive.    Subject to applicable law, if
Executive shall become ill or be injured or otherwise become disabled or
incapacitated such that, in the opinion of the Board, he cannot fully carry out
and perform his duties hereunder, and such disability or incapacity shall
continue for a period of forty-five (45) consecutive days, the Board may, at any
time thereafter, by giving Executive prior written notice, fully and finally
terminate his employment under this Agreement. Termination under this
Section 4.3 shall be effective as of the date provided in such notice, which
date shall not be fewer than ninety (90) days after such notice is delivered to
Executive or his representative, and the Company shall pay Executive his Base
Salary accrued to the effective date of termination at the rate in effect at the
time of such notice, payable at the time such payment is due. Upon payment of
(i) such accrued Base Salary; and (ii) all other amounts to which Executive may
be entitled hereunder, including, without limitation, (A) subject to the terms
of any such bonus or incentive award, any bonus or incentive payment to which
the Executive would have been entitled pursuant to Section 3.1(2) hereof
(prorated for the period up to the effective date of termination), provided the
targets and other conditions applicable thereto are met, (B) any expense
reimbursement amounts accrued to the effective date of termination, and (C) any
amounts under any other benefit plan of the Company, in any case at the time
such payments would otherwise have become due and payable in the absence of such
termination, and the Company shall have no further obligation to Executive under
this Agreement.

        4.4    Death of Executive.    This Agreement shall automatically
terminate upon the death of Executive. Upon the early termination of this
Agreement as a result of death, the Company shall pay Executive's estate: (i) an
amount equal to Executive's Base Salary accrued through the effective date of
termination at the rate in effect at the effective date of termination, payable
at the time such payment is due; and (ii) all other amounts to which Executive
is entitled hereunder, including, without limitation, (A) subject to the terms
of any such bonus or incentive award, any bonus or incentive payment to which
the Executive would have been entitled pursuant to Section 3.1(2) hereof
(prorated for the period up to the effective date of termination), provided the
targets and other conditions applicable thereto are met, (B) any expense
reimbursement amounts accrued to the effective date of termination, and (C) any
amounts under any other benefit plan of the Company, in each case at the time
such payments would otherwise have become due any payable in the absence of such
termination, and the Company shall have no further obligations to Executive
under this Agreement.

        4.5    Termination Not Otherwise Provided For.    This Section 4.5
governs all terminations of Executive's employment hereunder which are not
otherwise provided for in this Section 4 and expressly contemplates a
termination of Executive without "cause", a termination of Executive by the
Company

3

--------------------------------------------------------------------------------


by reason of retirement or termination by the Company by written notice of
non-renewal of the Term pursuant to Section 2.1 hereof. Except as otherwise
provided in Section 2.1, 4.2, 4.3 or 4.4, Executive's employment under this
Agreement may be terminated by giving Executive written notice thereof,
effective as of the date provided in such notice. Upon such termination of the
employment of Executive, the Company shall pay to Executive: (i) an amount equal
to Executive's Base Salary payable for the remainder of the Term at the time
such payments would otherwise have become due and payable in the absence of such
termination at the rate in effect on the date of termination or, if terminated
by the Company pursuant to Section 2.1, at such rate for 180 days following the
end of the Term; and (ii) all other amounts to which Executive is entitled,
including (A) subject to the prior approval of the Compensation Committee of the
Board of Directors of the Company (which approval shall not be unreasonably
withheld) and subject to the terms of any such bonus or incentive award, any
bonus or incentive payment to which the Executive would have been entitled
pursuant to Section 3.1(2) hereof (prorated for the period up to the effective
date of termination), provided the targets and other conditions applicable
thereto are met, (B) any expense reimbursement amounts accrued to the effective
date of termination, and (C) any amounts under any other benefit plan of the
Company, in each case at the time such payments would otherwise have become due
and payable in the absence of such termination, and the Company shall have no
further obligations to Executive under this Agreement.

        4.6    Termination by Executive.    Executive may, with or without
cause, terminate his employment under this Agreement by giving the Company at
least sixty (60) days' prior written notice of such termination (which may be
waived by the Company), and after the effective date of such termination, the
Company shall have no further obligation to Executive under this Agreement,
including, without limitation, no obligation to pay any pro-rata amount of any
bonus or incentive payment in respect of the period up to the date of
termination; provided that if Executive terminates his employment after the end
of a fiscal year but before payment of any bonus for such fiscal year, such
bonus will be deemed earned as of the last day of such fiscal year and shall be
paid in full following termination, within a reasonable period of time after the
amount of such bonus has been finally determined.

5.    Employment Covenants.    

        5.1    Covenant Not to Compete.    Executive recognizes and acknowledges
that the Company is placing its confidence and trust in Executive. Executive,
therefore, covenants and agrees that during the Applicable Non-Compete Period
(as defined below) Executive shall not, either directly or indirectly, without
the prior written consent of the Board:

        (1)  Engage in or carry on any business or in any way become associated
with any business which is similar to or is in competition with the Business of
the Company (as such term is used and defined herein). As used in this
Section 5, the term "Business of the Company" shall include all business
activities in which the Company is now engaged, including but not limited to,
the purchase of land (or options therefor) for development and the construction
of residential homes for resale to consumers and shall further include any
business in which the Company is engaged at any time during the Term;

        (2)  Solicit the business of any person or entity, on behalf of himself
or any other person or entity, which is or has been at any time during the term
of this Agreement a customer or supplier of the Company including, but not
limited to, former or present customers or suppliers with whom Executive has had
personal contact during, or by reason of, his relationship with the Company;

        (3)  Be or become an employee, agent, consultant, representative,
director or officer of, or be otherwise in any manner associated with, any
person, firm, corporation, association or other entity which is engaged in or is
carrying on any business which is similar to or in competition with the Business
of the Company;

4

--------------------------------------------------------------------------------




        (4)  Solicit for employment or employ any person employed by the Company
at any time during the twelve (12)-month period immediately preceding such
solicitation or employment; or

        (5)  Be or become a shareholder, joint venturer, owner (in whole or in
part), or partner, or be or become associated with or have any proprietary or
financial interest in or of any firm, corporation, association or other entity
which is engaged in or is carrying on any business which is similar to or in
competition with the Business of the Company. Notwithstanding the proceeding
sentence, passive equity investments by Executive of $25,000 or less in any
entity or affiliated group of any entity which is engaged in or is carrying on
any business which is similar to or in competition with the Business of the
Company shall not be deemed to violate this Section 5.1.

Executive hereby recognizes and acknowledges that the existing Business of the
Company extends throughout the States of Georgia, Tennessee, South Carolina,
North Carolina, Texas, California, Arizona, Nevada, Florida, Maryland, New
Jersey, Pennsylvania, Virginia, Colorado, District of Columbia, Indiana, Ohio,
Kentucky, Mississippi and Delaware and therefore agrees that the covenants not
to compete contained in this Section 5.1 shall be applicable in and throughout
such states as well as throughout such additional areas and states in which the
Company may be (or has prepared written plans to be) doing business as of the
date of termination of Executive's employment. Executive further warrants and
represents that, because of his varied skill and abilities, he does not need to
compete with the Business of the Company and that this Agreement will not
prevent him from earning a livelihood and acknowledges that the restrictions
contained in this Section 5.1 constitute reasonable protections for the Company.

As used in this Section 5.1, "Applicable Non-Compete Period" shall mean:
(a) unless and until the Executive's employment under this Agreement is
terminated prior to the scheduled end of the Term, the period beginning on
December 17, 2002 and ending on the date which is 180 days after the scheduled
end of the Term (as such Term may be extended from time to time pursuant to
Section 2.1 hereof); (b) if the Executive's employment under this Agreement is
terminated pursuant to Section 4.2 hereof or Section 4.3 hereof or for any other
reason (other than as set forth in clause (c) below), the period beginning on
December 17, 2002 and ending on the date which is 180 days after scheduled end
of the Term (as such Term may be extended from time to time pursuant to
Section 2.1 hereof); (c) if the Executive's employment under this Agreement is
terminated without "cause" pursuant to Section 4.5 hereof, the period beginning
on December 17, 2002 and ending on the date of the scheduled end of the Term (as
such Term may be extended from time to time pursuant to Section 2.1 hereof);
(d) if on or prior to the date of the scheduled end of the Term (as such Term
may be extended from time to time pursuant to Section 2.1 hereof), the Executive
rejects an offer by the Company to extend this Agreement pursuant to Section 2.1
hereof on reasonable terms, the period beginning on December 17, 2002 and ending
on the date which is 180 days after the scheduled end of the Term (as such Term
may be extended from time to time pursuant to Section 2.1 hereof); and (e) if
the Company elects not to extend this Agreement pursuant to Section 2.1 hereof,
the period beginning on December 17, 2002 and ending on the date of the
scheduled end of the Term (as such Term may be extended from time to time
pursuant to Section 2.1 hereof)

        5.2    Trade Secrets and Confidential Information.    Executive
recognizes and acknowledges that certain information including, without
limitation, information pertaining to the financial condition of the Company,
its systems, methods of doing business, agreements with customers or suppliers
or other aspects of the Business of the Company or which is sufficiently secret
to derive economic value from not being disclosed ("Confidential Information")
may be made available or otherwise come into the possession of Executive by
reason of his employment with the Company. Accordingly, Executive agrees that he
will not (either during or after the term of his employment with the Company)
disclose any Confidential Information to any person, firm, corporation,
association or other entity for any reason or purpose whatsoever or make use to
his personal advantage or to the advantage of any third party, of any
Confidential Information, without the prior written consent of the Board.
Executive shall, upon

5

--------------------------------------------------------------------------------


termination of employment, return to the Company all documents, diskettes,
electronic or digital storage devices or any other items which reflect
Confidential Information (including copies thereof). Notwithstanding anything
heretofore stated in this Section 5.2, Executive's obligations under this
Section 5.2 shall not, after termination of Executive's employment with the
Company, apply to information which has become generally available to the public
without any action or omission of Executive (except that any Confidential
Information which is disclosed to any third party by an employee or
representative of the Company who is not authorized to make such disclosure
shall be deemed to remain confidential and protectable by Executive under this
Section 5.2).

        5.3    Records.    All files, records, memoranda, documents, diskettes,
electronic or digital storage devices or any other items regarding former,
existing or prospective customers of the Company or relating in any manner
whatsoever to Confidential Information or the Business of the Company
(collectively, "Records"), whether prepared by Executive or otherwise coming
into his possession, shall be the exclusive property of the Company. All Records
shall be immediately placed in the physical possession of the Company upon the
termination of Executive's employment with the Company, or at any other time
specified by the Board. The retention and use by Executive of duplicates in any
form of Records is prohibited after the Executive's employment with the Company.

        5.4    Breach.    Executive hereby recognizes and acknowledges that
irreparable injury or damage shall result to the Company in the event of a
breach or threatened breach by Executive of any of the terms or provisions of
this Section 5, and Executive therefore agrees that the Company shall be
entitled to an injunction restraining Executive from engaging in any activity
constituting such breach or threatened breach. Nothing contained herein shall be
construed as prohibiting the Company from pursuing any other remedies available
to the Company at law or in equity for such breach or threatened breach,
including but not limited to, the recovery of damages from Executive and, if
Executive is an employee of the Company, the termination of his employment with
the Company in accordance with the terms and provisions of this Agreement.

        5.5    Survival.    Notwithstanding the termination of the employment of
Executive or the termination of this Agreement, the provisions of this Section 5
shall survive and be binding upon Executive unless a written agreement which
specifically refers to the termination of the obligations and covenants of this
Section 5 is executed by the Company.

6.    Successors; Assigns.    

        6.1  This Agreement is personal to the Executive and without the prior
written consent of the Company shall not be assignable by the Executive
otherwise than by will or the laws of descent and distribution. This Agreement
shall inure to the benefit of and be enforceable by the Executive's legal
representatives.

        6.2  The Company shall have the right to assign this Agreement and to
delegate all of its rights, duties and obligations hereunder to any entity which
controls the Company, which the Company controls or which may be the result of
the merger, consolidation, acquisition or reorganization of the Company and
another entity. This Agreement shall inure to the benefit of and be binding upon
the Company and its successors and assigns.

7.    Miscellaneous.    

        7.1  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT REGARD TO THE CONFLICTS OF LAWS
PRINCIPLES THEREOF.

6

--------------------------------------------------------------------------------


        7.2  Any notices to be given hereunder by either party to the other may
be effected by personal delivery in writing, via facsimile transmission or by
mail, registered or certified, postage prepaid with return receipt requested.
Notices shall be addressed to the parties as follows:

    If to the Company:   Beazer Homes USA, Inc.
5775 Peachtree Dunwoody Road
Suite B-200
Atlanta, Georgia 30342
Attn: President
Facsimile: 404-250-3575
 
 
If to the Executive:
 
Michael T. Rand
1675 Brandon Hall Drive
Dunwoody, Georgia 30350

Any party may change his or its address by written notice in accordance with
this Section 7.2. Notices delivered personally shall be deemed communicated as
of actual receipt; notices sent via facsimile transmission shall be deemed
communicated as of receipt by the sender of written confirmation of transmission
thereof; mailed notices shall be deemed communicated as of three (3) days after
proper mailing.

        7.3  This Agreement supersedes any and all other prior or
contemporaneous agreements, either oral or in writing, between the parties
hereto with respect to the subject matter hereof and this Agreement contains all
of the covenants and agreements between the parties with respect to employment
of Executive by the Company.

        7.4  The failure of the Executive or the Company to insist upon strict
compliance with any provision of this Agreement or the failure to assert any
right the Executive or the Company may have hereunder shall not be deemed to be
a waiver of such provision or right or any other provision or right of this
Agreement.

        7.5  Except as otherwise provided in Section 7.6 hereof, no amendment or
modification of this Agreement shall be deemed effective unless and until
executed in writing by each party hereto.

        7.6  All agreements and covenants contained herein are severable and in
the event any of them shall be held to be invalid by any competent court, this
Agreement shall be interpreted as if such invalid agreements or covenants were
not contained herein. Should any court or other legally constituted authority
determine that for any such agreement or covenant to be effective that it must
be modified to limit its duration or scope, the parties hereto shall consider
such agreement or covenant to be amended or modified with respect to duration
and/or scope so as to comply with the orders of any such court or other legally
constituted authority, and as to all other portions of such agreement or
covenants they shall remain in full force and effect as originally written.

        7.7  All headings set forth in this Agreement are intended for
convenience only and shall not control or affect the meaning, construction or
effect of this Agreement or of any of the provisions hereof.

        7.8  All controversies which may arise between the parties hereto
including, but not limited to, those arising out of or related to this Agreement
shall be determined by binding arbitration applying the laws of the State of
Delaware as set forth in Section 7.1 hereof. Any arbitration pursuant to this
Agreement shall be conducted in New York City before the American Arbitration
Association in accordance with its arbitration rules. The arbitration shall be
final and binding upon all the parties (so long as the award was not produced by
corruption, fraud or undue means) and the arbitrator's award shall not be
required to include factual findings or legal reasoning. Nothing in this
Section 7.8 will prevent either party from resorting to judicial proceedings if
interim injunctive relief under the laws of

7

--------------------------------------------------------------------------------


the State of New York from a court is necessary to prevent serious and
irreparable injury to one of the parties.

        7.9  This Agreement may be executed via facsimile transmission signature
and in counterparts, each of which shall be deemed to be an original but all of
which together will constitute one and the same instrument.

        7.10 All matters to be determined by the Board pursuant to the terms of
this Agreement shall be determined by the members of the Board or any duly
authorized committee thereof.

        7.11 The Company may withhold from any amounts payable under this
Agreement such federal, state, local or foreign taxes as shall be required to be
withheld pursuant to any applicable law or regulation.

[signature page follows]

8

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have executed this Employment
Agreement as of the December 17, 2002.


 
/s/  MICHAEL T. RAND      

--------------------------------------------------------------------------------

Michael T. Rand
 
BEAZER HOMES USA, INC.
 
/s/  IAN J. MCCARTHY      

--------------------------------------------------------------------------------

Ian J. McCarthy
President / CEO

9

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.20



EMPLOYMENT AGREEMENT
